Title: To Thomas Jefferson from Henry Guest, 25 November 1808
From: Guest, Henry
To: Jefferson, Thomas


                  
                     Honourle. Sir, 
                     New Brunswick E.J. November 25, 1808.
                  
                  Samuel H. Smith Esqre., of Washington has been so obliging as to offer to become my correspondent, Where I think my little affairs have suffered for the want of an honest man there. By a line from him I am acquainted that by his representation to you I have your 
                      to communicate my thoughts—I feel myself greatly obliged to him for any communication favourable to a gentleman of your philosophic mind, and justly at the head of our new formed goverment, ready to receive my crude lines. Alas! I wish it in my power to be of some little service to you in these times of general distress to our country, but as my confined powers are they shall be honestly laid before you. Sir, It hurt me when I heard that you was determined to retire from the Presidency, fearing that for want of your superior powers in the convulsed state of the world that we should loose the councel of our first man, that when he had given up his power, his weight in counsel would be greatly lessened. Suppose for instance Mr. Clinton should be chosen, your thoughts, if ever so salutary would I think have little weight to a self sufficient mind & it is not to be calculated on, the voice of the people is always precarious. I will observe that had you let it been known that you would continue to serve a few years more that there would been but one voice throughout our extensise country. Notwithstanding the abuse you have received from the incendiary presses. I grant that if the affairs of the world & our country was not so convulsed, as they really are, That your giving the presidentsy up after having served eight years would have been patriotic and of good example to a republick. But in our present situation, pardon me, Sir when I think you wrong & that, in the prime of your life, for rule. There is indeed one view which moderates my anxiety. That is, the presses have latlely published that there is abundant proof of your being the auther of our independence. This has gone to the other side of the waters, And whenever your name is mentioned to their king, he grins, shakes his chain & is mad again. Possible if Mr. Madison is made President the late order in councel may be rescinded.—
                  Sir, I have now discharged the stone I had in my sleve for you, as noted to you some back & hope it has not hurt you, as a philosopher is always guarded with a coat of mail.
                  Clitus.
                  Sir, 
                  When the murderous affair of the chesapeake was published & as it was said that twenty men were wounded. I suppose that it was done by splinters. I laid before you a plan that I thought would prevent splinters hereafter destroying our gallant seamen but have not as yet had the pleasure of knowing whether the experiment had been vued, or whether it answered the end proposed.—
                  So far my Little Grand Son has Wrote for My Quivering hand I think I have matters of some Consequence to say before you, Must an old pil[ate] Will In Which Way the Wind is before he Draws up the Anker
                  May your Mind remain firm through all the Vissitudes of this World and in the next not troubeled With the Company of murderous Kings, Divels nor Incendry printors. Yours
                  
                     Henry Guest.
                  
               